Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/400,364 which was filed on 5/1/2019 and claims benefit of 62/804,319 filed 2/12/2019. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 

Response to Amendment
	In the reply filed 5/19/2022, claims 1, 4, 10-14, and 16-20 have been amended.  Claims 21-22 have been added and claims 5 and 15 have been cancelled.  Accordingly claims 1-4, 6-14, and 16-22 stand pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim 20 does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-readable storage medium which may include non-statutory subject matter, for example, a signal.  It is suggested that the applicant add the term "non-transitory" when claiming computer readable storage medium.
	
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but are moot in view of the new grounds of rejection.  
The applicant argues that the cited references do not teach “each respective local transaction manager storing logs of committed transactions performed on a database server of the database service associated with the respective local transaction manager in a local cache and processing a respective local commit request by confirming a lack of conflict based on the local cache of the respective local transaction manager”. The examiner respectfully disagrees.  Upon further review of the references, Chrysanthakopoulos teaches, in figure 8 and paragraphs 86 and 88, that each service maintains a log of pending operations for one or more transactions and uses that pending operations log to determine if there is a lack of conflict in the request with a status of the transaction stored in the log.  Since each service maintains its own pending operations log, it is interpreted to mean the log is stored in local memory and a cache is a type of memory.  Additionally since the service’s transaction manger updates the pending operations log with the status of the transaction in the log that indicates if there is a conflict or not (e.g. success or failure), it is interpreted that each local transaction manager stores logs of committed transactions.  Lastly, since the log was used in the conflict detection determination it is at least partially based on the local cache of the respective local transaction manager.  Therefore, the examiner is not persuaded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6- 7, 9-14, 16-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrysanthakopoulos et al. (US2017/0374161), hereinafter Chrysanthakopoulos in view of McLaughlin Jr. (US7,206,805).

Regarding Claim 1:
Chrysanthakopoulos teaches:
A computer-implemented method comprising: receiving a transaction request for a plurality of database services of microservices, the plurality of database services of the microservices each including a local transaction manager (Chrysanthakopoulos, figure 8, [0026, 0076], note microservices; note receiving transactions targeting the services, e.g. microservices; note the transaction request is for a plurality of services; note each service has a local transaction manager); 
receiving a local commit decision of a local commit request from each local transaction manager of the plurality of database services of the microservices, the local commit requests corresponding to the transaction request for each database service of the plurality of database services and being processed by each local transaction manager to generate a local commit decision for each database service of the plurality of database services (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0086, 0088, 0093], note receiving commit decisions where conflict checking for a given transaction is performed for each service, which is interpreted as receiving local and global commits; note that the transaction coordinator service processes the pending operation logs received from the other services and that the pending operation log relates to the status of the request, e.g. success or failure), each respective local transaction manager storing logs of committed transactions performed on a database server of the database service associated with the respective local transaction manager in a local cache and processing a respective local commit request by confirming a lack of conflict based on the local cache of the respective local transaction manager (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log, which is interpreted to mean the log is stored in local memory and a cache is a type of memory; note the pending operations log includes the status of the transactions written by the local transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers) ; and 
generating a physical commit request to each of the local transaction managers based on the local commit decisions and a global commit decision, each of the local transaction managers being configured to submit the physical commit request to each database server of the database services corresponding to the transaction request (Chrysanthakopoulos, figures 8 and 12, [0081, 0088, 0094-0095], note receiving commit request and decisions where conflict checking for a given transaction is performed for each service, which is interpreted as receiving local and global commits; note services make visible any shadow state in response to a successful commit notification implies a physical commit; note physical commits are performed by executing the transaction of the log).
While Chrysanthakopoulos teaches processing the pending operations log from other services; Chrysanthakopoulos doesn’t specifically teach that local commit decision is processed by each local transaction manager.  However, McLaughlin is in the same field of endeavor, transaction management, and McLaughlin teaches:
receiving a local commit decision of a local commit request from each local transaction manager of the plurality of database services of the microservices, the local commit requests corresponding to the transaction request for each database service of the plurality of database services and being processed by each local transaction manager to generate a local commit decision for each database service of the plurality of database services (McLaughlin, column 34 line 60 – column 35 line 25, note the local commit decision are written to a transaction log by the transaction manager and when combined with the previous reference this would be for the pending operations log as taught by Chrysanthakopoulos).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of McLaughlin as modified because this would improve the transaction process of distributed transactions (McLaughlin, column 15 lines 11-24). 

Regarding Claim 2:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
receiving the transaction request from an application (Chrysanthakopoulos, figure 9, [0080], note receiving requests); 
generating a transaction identifier for the transaction request, the transaction identifier identifying one of the database services of the microservices associated with the transaction request (Chrysanthakopoulos, [0076-0077], note each transaction is identified by a transaction ID, TXID, and the transactions are for one or more of the services which means the TXID identifies a service associated with the transaction request); and 
providing the transaction identifier to the application, the application configured to invoke the local commit request to the one database service of the microservice using the transaction identifier (Chrysanthakopoulos, figure 8, [0078-0081, 0086], note the client tags each request that is part of the transaction with the TXID, note receiving and invoking commit request).

Regarding Claim 3:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
wherein the transaction request comprises read and write requests to the database server, wherein the receiving of the transaction request is captured during an optimistic execution phase (Chrysanthakopoulos, [0076, 0083], note the client can send read and/or write request as part of the transaction; note optimistic transaction handling allowing multiple transactions to be in flight in parallel).

Regarding Claim 4:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
wherein the local commit decision indicates the lack of conflict (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log, which is interpreted to mean the log is stored in local memory and a cache is a type of memory; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers).
While Chrysanthakopoulos teaches confirming lack of conflict for the transaction request based on a memory, Chrysanthakopoulos doesn’t specifically teach the memory being a local cache of the local transaction manager.  However, Vermeulen is in the same field of endeavor, data transaction management, and Vermeulen teaches:
confirming a lack of conflict for the transaction request based on a local cache of the local transaction manager and the transaction identifier, the local commit decision indicating the lack of conflict (Vermeulen, [0104], note optimistic concurrency control mechanism; note a persistent change log together with the associated conflict detector may be referred to as a log-based transaction manager and a cache is a trivial choice of implementation for such a memory)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Vermeulen as modified because this would improve the systems performance (Vermeulen, [0001, 0104]). 

Regarding Claim 6:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
receiving, from the application, a global commit request that identifies the transaction identifier (Chrysanthakopoulos, [0078, 0081], note commit request and the client tags each request that is to be part of the transaction with the TXID); 
receiving, from one of the database services, a local commit request that identifies the transaction identifier (Chrysanthakopoulos, figure 8, [0026, 0076-0079, 0081, 0088], note commit request and the client tags each request that is to be part of the transaction with the TXID; note the client that issues the commit request may be a service in the decentralized control plane, DCP); 
accessing a local cache of the local transaction manager, the local cache indicating committed transactions (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log, which is interpreted to mean the log is stored in local memory and a cache is a type of memory; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers); and 
confirming a lack of conflict for the local commit request based on the local cache and the transaction identifier, the local commit decision indicating the lack of conflict (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log, which is interpreted to mean the log is stored in local memory and a cache is a type of memory; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers).

Regarding Claim 7:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
receiving a plurality of local commit decisions from a plurality of local transaction managers associated with the transaction request (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0088, 0093-0095], note receiving commit decisions where conflict checking for a given transaction is performed for each service, which is interpreted as receiving local and global commits); 
generating the global commit decision based on the plurality of local commit decisions (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0088, 0093-0095], note receiving commit request and decisions where conflict checking for a given transaction is performed for each service, which is interpreted as receiving local and global commits; note services make visible any shadow state in response to a successful commit notification implies a physical commit; note physical commits are performed by executing the transaction of the log); and 
communicating the global commit decision to the plurality of local transaction managers, each local transaction manager being configured to submit a physical commit request to a corresponding database server of the corresponding database service based on the global commit decision (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0088, 0093-0095], note receiving commit request and decisions where conflict checking for a given transaction is performed for each service, which is interpreted as receiving local and global commits; note services make visible any shadow state in response to a successful commit notification implies a physical commit; note physical commits are performed by executing the transaction of the log).

Regarding Claim 9:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
performing a conflict check based on a comparison of the local commit request with a local cache of the local transaction manager  without accessing the database server, the local cache identifying recent transaction updates to the database server (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log, which is interpreted to mean the log is stored in local memory and a cache is a type of memory; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers), 
wherein the local transaction manager is configured to submit the physical commit request to the database server without locking the database server pending the transaction request (Chrysanthakopoulos, [0093-0095], note optimistic concurrency-control), 
wherein the global commit decision is based on a plurality of local commit decisions from a plurality of local transaction managers of database services for the transaction request (Chrysanthakopoulos, figures 8 and 12, [0081, 0088, 0094-0095], note for commit request, the executed handler of transaction coordinator service processes the pending operation logs received from services to identify any potential conflicts, which means the conflict checking for a given transaction is performed for each service which implies local commits and global commit as claimed).

Regarding Claim 10:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
receiving the transaction request from an application (Chrysanthakopoulos, figure 9, [0080], note receiving requests); 
generating a transaction identifier for the transaction request, the transaction identifier identifying a first database service of a first microservice associated with the transaction request and a second database service of a second microservice associated with the transaction request (Chrysanthakopoulos, [0076-0077], note each transaction is identified by a transaction ID, TXID, and the transactions are for one or more of the services which means the TXID identifies a service associated with the transaction request); 
receiving, from the first database service, a first local commit request at a first local transaction manager corresponding to the first database service, the first local commit request comprising the transaction identifier (Chrysanthakopoulos, figures 8 and 12, [0026, 0076-0079, 0081, 0088], note commit request and the client tags each request that is to be part of the transaction with the TXID; note the client that issues the commit request may be a service in the decentralized control plane, DCP); 
receiving, from the second database service, a second local commit request at a second local transaction manager corresponding to the second database service, the second local commit request comprising the transaction identifier (Chrysanthakopoulos, figures 8 and 12, [0026, 0076-0079, 0081, 0088], note commit request and the client tags each request that is to be part of the transaction with the TXID; note the client that issues the commit request may be a service in the decentralized control plane, DCP); 
confirming a first lack of conflict for the first local commit request based on the local cache of the first local transaction manager (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log, which is interpreted to mean the log is stored in local memory and a cache is a type of memory; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers); 
confirming a second lack of conflict for the second local commit request based on the local cache of the second local transaction manager (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log, which is interpreted to mean the log is stored in local memory and a cache is a type of memory; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers); 
receiving a first local commit decision from the first local transaction manager based on the first lack of conflict (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0086, 0088, 0093-95], note receiving commit decisions where conflict checking for a given transaction is performed for each service); 
receiving a second local commit decision from the second local transaction manager based on the second lack of conflict (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0086, 0088, 0093-95], note receiving commit decisions where conflict checking for a given transaction is performed for each service); 
providing the global commit decision to the first local transaction manager and the second local transaction manager in response to receiving the first local commit decision and the second local commit decision (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0088, 0093-0095], note receiving commit request and decisions where conflict checking for a given transaction is performed for each service, which is interpreted as receiving local and global commits; note services make visible any shadow state in response to a successful commit notification); 
generating a first physical commit request to a first database server of the first database service, in response to the global commit decision (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0088, 0094-0095], note receiving commit request and decisions where conflict checking for a given transaction is performed for each service, which is interpreted as receiving local and global commits; note services make visible any shadow state in response to a successful commit notification implies a physical commit; note physical commits are performed by executing the transaction of the log); and 
generating a second physical commit request to a second database server of the second database service, in response to the global commit decision (Chrysanthakopoulos, figures 8 and 12, [0076, 0081, 0088, 0094-0095], note receiving commit request and decisions where conflict checking for a given transaction is performed for each service, which is interpreted as receiving local and global commits; note services make visible any shadow state in response to a successful commit notification implies a physical commit; note physical commits are performed by executing the transaction of the log).

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a computer apparatus with a processor and memory storing instructions (Chrysanthakopoulos, claim 8, note processor and memory) while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a computer apparatus with a processor and memory storing instructions (Chrysanthakopoulos, claim 8, note processor and memory) while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a computer apparatus with a processor and memory storing instructions (Chrysanthakopoulos, claim 8, note processor and memory) while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a computer apparatus with a processor and memory storing instructions (Chrysanthakopoulos, claim 8, note processor and memory) while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Claim 16 discloses substantially the same limitations as claim 6 respectively, except claim 16 is directed to a computer apparatus with a processor and memory storing instructions (Chrysanthakopoulos, claim 8, note processor and memory) while claim 6 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 6.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to a computer apparatus with a processor and memory storing instructions (Chrysanthakopoulos, claim 8, note processor and memory) while claim 7 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim 19 discloses substantially the same limitations as claim 9 respectively, except claim 19 is directed to a computer apparatus with a processor and memory storing instructions (Chrysanthakopoulos, claim 8, note processor and memory) while claim 9 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 9.

Claim 20 discloses substantially the same limitations as claim 1 respectively, except claim 20 is directed to a computer-readable storage medium while claim 1 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 1.

Regarding Claim 21:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
transmitting, by a corresponding local transaction manager, the local commit decision to a global transaction manager responsive to determining that the transaction request involves more than one database service (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log, which is interpreted to mean the log is stored in local memory and a cache is a type of memory; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers) (McLaughlin, column 35 line 15-25, note delineating the transaction as global or local scope which is interpreted as determining if the transaction request involves more than one database service and when combined with the previous reference this would be for the transaction managers and pending operations logs as taught by Chrysanthakopoulos); and 
logically committing, by the corresponding local transaction manager, the transaction request in the local cache of the corresponding local transaction manager in response to receiving, from the global transaction manager, a global commit decision generated based on the local commit decisions (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers) (McLaughlin, column 35 line 1-25, note delineating the transaction as global or local scope and using that determination to proceed with determining global commit decisions.  When combined with the previous reference this would be for the transaction managers and pending operations logs as taught by Chrysanthakopoulos).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of McLaughlin as modified because this would improve the transaction process of distributed transactions (McLaughlin, column 15 lines 11-24).

Regarding Claim 22:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
	logically committing, by a corresponding local transaction manager, the transaction request in the local cache of the corresponding local transaction manager without transmitting a local commit decision to the global transaction manager and without receiving the global commit decision from the global transaction manager responsive to determining that the transaction request only involves one database service (Chrysanthakopoulos, [0086, 0088, 0094-0095], note each service maintains a pending operations log; note the pending operations log includes the status of the transactions written by the transaction manager, which is interpreted as storing logs of committed transactions; note that the processing of the local commit request determines if there is a conflict at least partially based on the pending operations logs, which is interpreted to mean the local commit request is confirmed of a lack of conflict based on the local cache of the transaction managers) (McLaughlin, column 35 line 1-25, note delineating the transaction as global or local scope and using that determination to proceed with determining local commit decisions without the need for global commit decisions.  When combined with the previous reference this would be for the transaction managers and pending operations logs as taught by Chrysanthakopoulos).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of McLaughlin as modified because this would improve the transaction process of distributed transactions (McLaughlin, column 15 lines 11-24).

Claim Rejections - 35 USC § 103

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrysanthakopoulos in view of McLaughlin and Cole et al. (US9990391), hereinafter Cole.

Regarding Claim 8:
Chrysanthakopoulos as modified shows the method as disclosed above;
Chrysanthakopoulos as modified further teaches:
persisting a log of committed transactions for a corresponding local transaction manager (Chrysanthakopoulos, [0086-0088, 0092-0095], note pending operation log for transactions); and 
applying the committed transactions from the log to a database server corresponding to the local transaction manager (Chrysanthakopoulos, [0086-0088, 0092-0095], note pending operation log for transactions are committed).
While Chrysanthakopoulos teaches the use of logs for committed transactions, Chrysanthakopoulos doesn’t specifically teach persisting a log of the committed transactions.  However, Cole is in the same field of endeavor, data transaction management, and Cole teaches:
persisting a log of committed transactions for a corresponding local transaction manager (Cole, figure 23, column 40 lines 25-37, note materialization operations and examining the committed transaction entries of the log-structured journal sequentially); and 
applying the committed transactions from the log to a database server corresponding to the local transaction manager (Cole, figure 23, column 40 lines 25-37, note materialization operations and examining the committed transaction entries of the log-structured journal sequentially).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Cole as modified because this would improve the performance of the system (Cole, column 3 lines 26-57).

Claim 18 discloses substantially the same limitations as claim 8 respectively, except claim 18 is directed to a computer apparatus with a processor and memory storing instructions (Chrysanthakopoulos, claim 8, note processor and memory) while claim 8 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 8.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Douros et al. (US2017/0011085) and Bhogi et al. (US2004/0215473) teach the use of local and global transaction managers for detecting conflicts;
Lee et al (US2017/0177698) teaches a decentralized transaction commit protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/10/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152